Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14, 16-17, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SALKINTZIS (US 2018/0167983).
Regarding claim 1, SALKINTZIS discloses a method performed at a wireless device for selecting a security gateway for access over a non-third Generation Partnership Project, Non-3GPP, access network, the method comprising: 
obtaining information related to selection of a security gateway of a first type or a security gateway of a second type (UN-trusted WLAN access network 230 provide N3IWF address to UE 220, see figure 3); and 
selecting one of the security gateway of the first type or the security gateway of the second type for establishing a connection over the non-3GPP access network in accordance with the obtained information, wherein the security gateway of the first type provides access for the wireless device to a first type of core network and the security gateway of the second type provides access for the wireless device to a second type of core network (At 305, the UE can connect to the untrusted WLAN access network 230 and be assigned an Internet Protocol (IP) address. For example, the UE 220 first can connect to an untrusted non-3GPP network. An untrusted network, such as an untrusted WLAN or public hotspot, can be considered untrusted when it is not managed by a 3GPP operator or by a trusted partner of the 3GPP operator, see ¶ 0033; At 310, the UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN and start IKEv2 to establish an IPsec tunnel. The discovery of the IP address can be similar or even identical to ePDG discovery specified in 3GPP TS 23.402., see ¶ 0034); and 
establishing a connection to the selected security gateway (connecting to N3IWF 210, see figure 2). 

Regarding claim 2, SALKINTZIS discloses selecting one of the security gateway of the first type or the security gateway of the second type based on determining that a connection over a 3GPP radio access network to the first type of core network or the second type of core network exists (the mobile core network 130 can be a 5G packet core network that can be coupled to other networks, such as the Internet, private data networks, and/or other data networks, see ¶ 0026).

Regarding claim 3, SALKINTZIS discloses the obtained information comprises a priority list for one or more public land mobile networks, PLMNs, that provide at least one the security gateway of the first type and the security gateway of the second type (the core network 130 can belong to a single Public Land Mobile Network (PLMN), see ¶ 0027;  the UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN and start IKEv2 to establish an IPsec tunnel, see ¶ 0034).

Regarding claim 4, SALKINTZIS discloses selecting a first PLMN that provides the security gateway wherein the first PLMN is the same PLMN selected for access over the 3GPP radio access network (UE 220 can then discover the IP address of N3IWF 210 in specific PLMN, see ¶ 0034). 

Regarding claim 5, SALKINTZIS discloses the method further comprises selecting the security gateway of the first type for access to the first type of core network while the wireless device is connected to the second type of core network over the 3GPP radio access network, wherein the first type of core network and the second type of core network are in the first PLMN (the mobile core network 130 can be a 5G packet core network that can be coupled to other networks, such as the Internet, private data networks, and/or other data networks. Additionally, the mobile core network 130 can be coupled to other types of access networks, such as fixed broadband access networks, satellite access networks, and other types of access networks., see ¶ 0026)

Regarding claim 6, SALKINTZIS discloses selecting further comprises selecting in a second PLMN the security gateway of the first type for access to the first type of core network while connected to the second type of core network in a first PLMN over the 3GPP radio access network (the mobile core network 130 can be a 5G packet core network that can be coupled to other networks, such as the Internet, private data networks, and/or other data networks. Additionally, the mobile core network 130 can be coupled to other types of access networks, such as fixed broadband access networks, satellite access networks, and other types of access networks., see ¶ 0026).

Regarding claim 9, SALKINTZIS discloses the information further comprises for one or more PLMNs, an identifier of the security gateway of the first type or the identifier of the security gateway of the second type associated to a network slice (UEs when they attempt to establish an IPsec to an ePDG located at their home PLMN. The ‘0’ before IMSI can be a hint that indicates preference to use EAP-AKA authentication. For example, the identity presented by the UE 220 can be a in a second capability identity format, which can be an NAI identity that is normally formatted according to the legacy format. This second capability identity format can indicate to the N3IWF 210 that the UE 220 has a second capability, see ¶3 0048). 

Regarding claim 10, SALKINTZIS discloses wherein the information further comprises for one or more PLMNs, an identifier of the security gateway of the first type or the identifier of the security gateway of the second type associated to a data network name, DNN (at 404, the UE 220 can discover the IP address of N3IWF 210 in a specific PLMN and start IKEv2 to establish an IPsec tunnel. The discovery of the IP address can be similar or even identical to the ePDG discovery specified in TS 23.402, see 0048)

Regarding claim 11, SALKINTZIS discloses wherein the information further comprises for one or more PLMNs, an identifier of the security gateway of the first type or the identifier of the security gateway of the second type corresponding to a service type (the UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN, see ¶ 0034). 

Regarding claim 12, SALKINTZIS discloses the information is obtained over the 3GPP radio access network using Non-Access Stratum, NAS, protocol layer (N3IWF 210 can determine that the UE 220 can support NAS from the format of the identity, from a capability information element, or from any other way of determining the UE 220 can support NAS, see ¶ 0043).

Regarding claim 13, SALKINTZIS discloses the information is obtained during local authentication in the non-3GPP access network (UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN and start IKEv2 to establish an IPsec tunnel. The discovery of the IP address can be similar or even identical to ePDG discovery specified in 3GPP TS 23.402., see ¶ 0034). 

Regarding claim 14, SALKINTZIS discloses the information is obtained from
an Authentication, Authorization and Accounting, AAA, server in the non-3GPP access network ( the interworking entity 135 perform AAA function for the WLAN AN 110, see ¶ 0030).

Regarding claim 16, SALKINTZIS discloses the selected security gateway is based on at least one of capability of the wireless device to connect to the first type of core network and the second type of core network, and a preference of the wireless device (based on the UE 220 capability, see ¶ 0040-0043). 

Regarding claim 17, SALKINTZIS discloses the selected security gateway is further based on a preference of the PLMN (UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN, see ¶ 0034). 

Regarding claim 23, SALKINTZIS discloses a method in a network entity for enabling a wireless device to select a security gateway for connecting to a core network over a Non-third Generation Partnership Project, Non-3GPP access network, the method comprising the steps of: 
obtaining an indication to provide information related to enabling a wireless device selection of a security gateway of a first type or a security gateway of a second type (UN-trusted WLAN access network 230 provide N3IWF address to UE 220, see figure 3); and 
transmitting the information to the wireless device, wherein the information comprises prioritized list of one or more PLMN and corresponding identifier of at least one of the security gateway of the first type and the security gateway of the second type (At 305, the UE can connect to the untrusted WLAN access network 230 and be assigned an Internet Protocol (IP) address. For example, the UE 220 first can connect to an untrusted non-3GPP network. An untrusted network, such as an untrusted WLAN or public hotspot, can be considered untrusted when it is not managed by a 3GPP operator or by a trusted partner of the 3GPP operator, see ¶ 0033; At 310, the UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN and start IKEv2 to establish an IPsec tunnel. The discovery of the IP address can be similar or even identical to ePDG discovery specified in 3GPP TS 23.402., see ¶ 0034).

Regarding claim 24, SALKINTZIS discloses the indication comprises one of a requested network slice or a data network name (the UE 220 can then discover the IP address of N3IWF 210 in a specific PLMN and start IKEv2 to establish an IPsec tunnel, see ¶ 0034)

Regarding claim 25, SALKINTZIS discloses the security gateway of the first type is an evolved Packet Data Gateway, ePDG, and the security gateway of the second type is a Non-3GPP Interworking Function, N3IWF (ePDG gateway or N3IWF, see ¶ 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALKINTZIS in view of LI et al. (US 2020/0275515 A1), hereinafter LI.
Regarding claims 7 and 8, SALKINTZIS fails to disclose moving existing connection over the 3GPP radio access network from the second type of core network to the first type of core network or wherein the information comprises instruction for moving the existing connection over the 3GPP radio access network from the second type of core network to the first type of core network.
In the same field of endeavor, LI discloses moving from the first core network to second core network due to UE moving from 5G network to 4G network (see ¶ 0068, 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement LI’s teaching in the network taught by SALKINTZIS for providing UE ability to continue communicate without disconnecting the session when moving between available 4G and 5G networks. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALKINTZIS in view of FACCIN (US 2018/0103363 A1), hereinafter FACCIN.
	Regarding claim 15, SALKINTZIS fails to disclose wherein the information is obtained via Domain Name Server, DNS.
	In the same field of endeavor, FACCIN discloses the UE receive information from DNS for ePDG discovery (see ¶ 0086, 0088). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement FACCIN’s teaching in the network taught by SALKINTZIS to make sure the requesting UE is able attach desire data network by discovering PDG. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412